            Case 7:20-cv-00393-KMK Document 22 Filed 11/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 In re:

 ALEXANDER BERNARD KASPAR,

                                         Debtor.

 -----------------------------------------------------
                                                               No. 20-CV-393 (KMK)
 TOWN OF PUTNAM VALLEY,
                                                                      ORDER
                                     Appellant,

           v.

 ALEXANDER BERNARD KASPAR,

                                      Appellee.


KENNETH M. KARAS, District Judge:

          In this Appeal, the Town of Putnam Valley (“Appellant” or “Town”) challenges the

bankruptcy court’s decision to reimpose the automatic stay with respect to the Town’s state-court

litigation against Debtor-Appellee Alexander Kaspar (“Debtor” or “Kaspar”). (See Br. for

Creditor-Appellant (“Appellant Br.”) 2–3 (Dkt. No. 8).) Appellant argues—and the bankruptcy

court itself had previously concluded—that the Town’s enforcement action against Kaspar is

exempt from the automatic stay because it constitutes an action “to enforce [the Town’s] police

or regulatory power,” 11 U.S.C. § 362(b)(4). (See Appellant Br. 5, 12–13.)

          The purpose of the Town’s prolonged state-court litigation against Kaspar has been to

remediate certain environmental damage on Kaspar’s property and to bring the property into

compliance with state and local land-use regulations. (See id. at 4, 13.) But on November 17,
         Case 7:20-cv-00393-KMK Document 22 Filed 11/23/20 Page 2 of 2




2020, the Honorable Cecelia G. Morris, Chief Bankruptcy Judge for the Southern District of

New York, granted an application that would appear to effectuate this purpose. (See Order

Authorizing the Retention & Employment of Environmental Consulting & Management

Services, Inc. (“Retention Order”) 2 (Dkt. No. 223, 18-36862 Dkt.).) Specifically, Judge Morris

authorized Debtor to retain and employ Environmental Consulting and Management Services,

Inc. (“ECMS”) as his environmental consultant under “the terms set forth in [his] [a]pplication.”

(Id.) As set forth in Debtor’s application, ECMS “[will] spearhead the Debtor’s rehabilitation

plan on [the subject] Property, confirm [that] any and all hazardous materials [are] removed from

the Property[,] and coordinate the remediation with the New York State Department of

Environmental Conservation to ensure it meets all New York State requirements.” (Debtor’s

Appl. for Entry of Order Authorizing the Employment of Environmental Consulting &

Management Services 1–2 (Dkt. No. 199-2, 18-36862 Dkt.).)

       In view of Judge Morris’s Retention Order, the Parties are hereby directed to file

simultaneous submissions by no later than Friday, December 4, 2020 discussing whether the

Town’s pending appeal, as well as the Motion To Dismiss filed by Debtor-Appellee in response,

are now moot. Submissions are not to exceed 10 pages.



SO ORDERED.

DATED:         November 23, 2020
               White Plains, New York
                                                    ____________________________________
                                                    KENNETH M. KARAS
                                                    UNITED STATES DISTRICT JUDGE
